Exhibit 10.44

 

2005 Omnibus Incentive Plan

 

Keystone Automotive Industries, Inc.

 

Effective August 3, 2005

 

 

 

 

 



--------------------------------------------------------------------------------

Contents

 

     Page


--------------------------------------------------------------------------------

Article 1. Establishment, Purpose, and Duration

   A-3

Article 2. Definitions

   A-3

Article 3. Administration

   A-7

Article 4. Shares Subject to this Plan and Maximum Awards

   A-8

Article 5. Eligibility and Participation

   A-10

Article 6. Stock Options

   A-10

Article 7. Stock Appreciation Rights

   A-11

Article 8. Restricted Stock and Restricted Stock Units

   A-12

Article 9. Performance Units/Performance Shares

   A-13

Article 10. Cash-Based Awards and Other Stock-Based Awards

   A-14

Article 11. Transferability of Awards

   A-15

Article 12. Performance Measures

   A-15

Article 13. Nonemployee Director Awards

   A-16

Article 14. Dividends and Dividend Equivalents

   A-17

Article 15. Beneficiary Designation

   A-17

Article 16. Rights of Participants

   A-17

Article 17. Change of Control

   A-17

Article 18. Amendment, Modification, Suspension, and Termination

   A-18

Article 19. Withholding

   A-19

Article 20. Successors

   A-19

Article 21. General Provisions

   A-19



--------------------------------------------------------------------------------

Keystone Automotive Industries, Inc.

2005 Omnibus Incentive Plan

 

Article 1. Establishment, Purpose, and Duration

 

1.1 Establishment. Keystone Automotive Industries, Inc., a California
corporation (hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the Keystone Automotive Industries, Inc. 2005
Omnibus Incentive Plan (hereinafter referred to as the “Plan”), as set forth in
this document.

 

This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Covered Employee annual incentive awards,
Cash-Based Awards, and Other Stock-Based Awards.

 

This Plan shall become effective upon shareholder approval (the “Effective
Date”) and shall remain in effect as provided in Section 1.3 hereof.

 

1.2 Purpose of this Plan. The purpose of this Plan is to provide a means whereby
Employees, Directors, and Third-Party Service Providers of the Company develop a
sense of proprietorship and personal involvement in the development and
financial success of the Company, and to encourage them to devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its shareholders. A further purpose of this Plan is to provide a
means through which the Company may attract able individuals to become
Employees, serve as Directors, or Third-Party Service Providers of the Company
and to provide a means whereby those individuals upon whom the responsibilities
of the successful administration and management of the Company are of
importance, can acquire and maintain stock ownership, thereby strengthening
their concern for the welfare of the Company.

 

1.3 Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive Stock
Options may be granted more than ten (10) years after the earlier of (a)
adoption of this Plan by the Board, or (b) the Effective Date.

 

Article 2. Definitions

 

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

 

  2.1 “Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company), that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

 

  2.2 “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 4.3.

 

  2.3 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, Covered Employee
annual incentive awards, Cash-Based Awards, or Other Stock-Based Awards, in each
case subject to the terms of this Plan.

 

  2.4 “Award Agreement” means either (i) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, internet or other nonpaper Award Agreements,
and the use of electronic, internet or other nonpaper means for the acceptance
thereof and actions thereunder by a Participant.

 

A-3



--------------------------------------------------------------------------------

  2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

  2.6 “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

  2.7 “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 10.

 

  2.8 “Change of Control” means any of the following events:

 

  (a) The acquisition by any Person of Beneficial Ownership of thirty percent
(30%) or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Section 2.8, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition by a Person who on the
Effective Date is the Beneficial Owner of thirty percent (30%) or more of the
Outstanding Company Voting Securities, (ii) any acquisition directly from the
Company, including without limitation, a public offering of securities, (iii)
any acquisition by the Company, (iv) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
subsidiaries, or (v) any acquisition by any corporation pursuant to a
transaction which complies with subparagraphs (i), (ii), and (iii) of Section
2.8(c); provided, however, the acquisition by any Person of Beneficial Ownership
of thirty percent (30%) or more of the combined voting power shall not
constitute a Change in Control if Keystone Automotive Industries, Inc. maintains
a Beneficial Ownership of more than fifty percent (50%) of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
Directors;

 

  (b) Individuals who constitute the Board as of the Effective Date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the Directors of the Company or other actual or threatened
solicitation of proxies of consents by or on behalf of a Person other than the
Board;

 

  (c) Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), in each case unless,
following such Business Combination: (i) all or substantially all of the
individuals and entities who were the Beneficial Owners of Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the combined
voting power of the outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) (the “Successor
Entity”) in substantially the same proportions as their ownership immediately
prior to such Business Combination of the Outstanding Company Voting Securities;
and (ii) no Person (excluding any Successor Entity or any employee benefit plan,
or related trust, of the Company or such Successor Entity) beneficially owns,
directly or indirectly, thirty percent (30%) or more of the combined voting
power of the then outstanding voting securities of the Successor Entity, except
to the extent that such ownership existed prior to the Business Combination; and
(iii) at least a majority of the members of the board of directors of the
Successor Entity were members of the Incumbent Board (including individuals
deemed to be members of the Incumbent Board by reason of the proviso to
paragraph (b) of this Section 2.8) at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 

A-4



--------------------------------------------------------------------------------

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  2.9 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

  2.10 “Committee” means the Compensation Committee of the Board or a
subcommittee thereof, or any other committee designated by the Board to
administer this Plan. The members of the Committee shall be appointed from time
to time by and shall serve at the discretion of the Board. If the Committee does
not exist or cannot function for any reason, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee.

 

  2.11 “Company” means Keystone Automotive Industries, Inc. a California
corporation, and any successor thereto as provided in Article 21 herein.

 

  2.12 “Covered Employee” means any key Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of (i) ninety (90) days after the beginning of the Performance Period,
or (ii) twenty-five percent (25%) of the Performance Period has elapsed, as a
“Covered Employee” under this Plan for such applicable Performance Period.

 

  2.13 “Director” means any individual who is a member of the Board of Directors
of the Company.

 

  2.14 “Effective Date” has the meaning set forth in Section 1.1.

 

  2.15 “Employee” means any individual designated as an employee of the Company,
its Affiliates, and/or its Subsidiaries on the payroll records thereof. An
Employee shall not include any individual during any period he or she is
classified or treated by the Company, Affiliate, and/or Subsidiary as an
independent contractor, a consultant, or any employee of an employment,
consulting, or temporary agency or any other entity other than the Company,
Affiliate, and/or Subsidiary, without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as a common-law employee of the Company, Affiliate, and/or
Subsidiary during such period.

 

  2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

  2.17 “Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share reported on the
New York Stock Exchange (“NYSE”) or other established stock exchange (or
exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Unless the Committee determines otherwise, Fair
Market Value shall be deemed to be equal to the reported closing price of a
Share on the most recent date on which Shares were publicly traded. In the event
Shares are not publicly determined at the time a determination of their value is
required to be made hereunder, the determination of their Fair Market Value
shall be made by the Committee in such manner as it deems appropriate. Such
definition(s) of FMV shall be specified in each Award Agreement and may differ
depending on whether FMV is in reference to the grant, exercise, vesting,
settlement, or payout of an Award.

 

  2.18 “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7.

 

  2.19 “Full Value Award” means an Award other than in the form of an ISO, NQSO,
or SAR, and which is settled by the issuance of Shares.

 

A-5



--------------------------------------------------------------------------------

  2.20 “Good Reason”, unless otherwise set forth in the Participant Award
Agreement, means either of the following:

 

  (a) A reduction in the Participant’s base salary; or

 

  (b) A relocation of the Participant’s office location to a location outside a
60 mile radius of the Participant’s current residence without his consent.

 

Notwithstanding the foregoing, if a Participant has executed a Key Employee
Salary Continuation Agreement, “Good Reason” shall have the same meaning as the
definition of “Involuntary Termination” under said agreement.

 

  2.21 “Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.

 

  2.22 “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an Incentive
Stock Option and that is intended to meet the requirements of Code Section 422,
or any successor provision.

 

  2.23 “Insider” shall mean an individual who is, on the relevant date, an
officer, or Director of the Company, or a more than ten percent (10%) Beneficial
Owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Board in
accordance with Section 16 of the Exchange Act.

 

  2.24 “Nonemployee Director” means a Director who is not an Employee.

 

  2.25 “Nonemployee Director Award” means any NQSO, SAR, or Full Value Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.

 

  2.26 “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.

 

  2.27 “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6.

 

  2.28 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

  2.29 “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan, granted pursuant to Article
10.

 

  2.30 “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.

 

  2.31 “Performance-Based Compensation” means compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

 

  2.32 “Performance Measures” means measures as described in Article 12 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

 

  2.33 “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.

 

  2.34 “Performance Share” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in Shares, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 

A-6



--------------------------------------------------------------------------------

  2.35 “Performance Unit” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in units, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 

  2.36 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.

 

  2.37 “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

  2.38 “Plan” means the Keystone Automotive Industries, Inc. 2005 Omnibus
Incentive Plan.

 

  2.39 “Plan Year” means the calendar year.

 

  2.40 “Prior Plans” means the Company’s 1996 Employee Stock Incentive Plan, as
amended.

 

  2.41 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.

 

  2.42 “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 8, except no Shares are actually awarded to the Participant on the
date of grant.

 

  2.43 “Share” means a share of common stock of the Company, with no par value
per share.

 

  2.44 “Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.

 

  2.45 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.

 

  2.46 “Third-Party Service Provider” means any consultant, agent, advisor, or
independent contractor who renders services to the Company, a Subsidiary, or an
Affiliate that (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction, and (b) do not directly
or indirectly promote or maintain a market for the Company’s securities.

 

Article 3. Administration

 

3.1 General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions, or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.

 

3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with this Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering this Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions, including the terms and conditions set forth in Award Agreements,
granting Awards as an alternative to or as the form of payment for grants or
rights earned or due under compensation plans or arrangements of the Company,
construing any ambiguous provision of the Plan or any Award Agreement, and,
subject to Article 19, adopting modifications and amendments to this Plan or any
Award Agreement, including without limitation, any that are necessary to comply
with the laws of the countries and other jurisdictions in which the Company, its
Affiliates, and/or its Subsidiaries operate.

 

A-7



--------------------------------------------------------------------------------

3.3 Delegation. The Committee may delegate to one or more of its members or to
one or more officers of the Company, and/or its Subsidiaries and Affiliates or
to one or more agents or advisors such administrative duties or powers as it may
deem advisable, and the Committee or any individuals to whom it has delegated
duties or powers as aforesaid may employ one or more individuals to render
advice with respect to any responsibility the Committee or such individuals may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
can the Committee: (a) designate Employees to be recipients of Awards; and (b)
determine the size of any such Awards; provided, however, (i) the Committee
shall not delegate such responsibilities to any such officer for Awards granted
to an Employee who is considered an Insider; (ii) the resolution providing such
authorization sets forth the total number of Shares and Awards such officer(s)
may grant; and (iii) the officer(s) shall report periodically to the Committee
regarding the nature and scope of the Awards granted pursuant to the authority
delegated.

 

Article 4. Shares Subject to this Plan and Maximum Awards

 

4.1 Number of Shares Available for Awards.

 

  (a) Subject to adjustment as provided in Section 4.4 herein, the maximum
number of Shares available for issuance to Participants under this Plan (the
“Share Authorization”) shall be:

 

  (i) One million eight hundred fifty thousand (1,850,000) Shares, plus

 

  (ii) The number of Shares subject to awards outstanding under the Prior Plans
as of the Effective Date, but only to the extent that such outstanding awards
are forfeited, expire, or otherwise terminate without the issuance of such
Shares, up to an aggregate maximum of seven hundred thousand (700,000) Shares.

 

  (b) No more than seven hundred forty thousand (740,000) Shares of the Share
Authorization may be issued pursuant to Full Value Awards.

 

  (c) The maximum number of Shares of the Share Authorization that may be issued
pursuant to ISOs under this Plan shall be one million eight hundred fifty
thousand (1,850,000) Shares.

 

  (d) Subject to adjustment in Section 4.4, the maximum number of Shares of the
Share Authorization that may be issued to Nonemployee Directors shall be three
hundred thousand (300,000) Shares, and no Nonemployee Director may be granted an
Award covering more than twenty-five thousand (25,000) Shares in any Plan Year,
except that this annual limit on Nonemployee Director Awards shall be increased
to fifty thousand (50,000) Shares for any Nonemployee Director serving as
Chairman of the Board; provided, however, that in the Plan Year in which an
individual is first appointed or elected to the Board as a Nonemployee Director,
such individual may be granted an Award covering up to an additional twenty-five
thousand (25,000) Shares (a “New Nonemployee Director Award”).

 

  (e) Except with respect to a maximum of five percent (5%) of the Share
Authorization, any Full Value Awards which vest on the basis of the Employee’s
continued employment with or provision of service to the Company shall not
provide for vesting which is any more rapid than annual pro rata vesting over a
three- (3-) year period and any Full Value Awards which vest upon the attainment
of performance goals shall provide for a Performance Period of at least twelve
(12) months.

 

4.2 Share Usage. Shares covered by an Award shall only be counted as used to the
extent they are actually issued; however, the full number of Stock Appreciation
Rights granted that are to be settled by the issuance of Shares shall be counted
against the number of Shares available for award under the Plan, regardless of
the number of Shares actually issued upon settlement of such Stock Appreciation
Rights. Any Shares related to Awards which terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of such Shares, are settled in
cash in lieu of Shares, or are exchanged with the Committee’s permission, prior
to the issuance of Shares, for Awards not involving Shares, shall be available
again for grant under this Plan.

 

A-8



--------------------------------------------------------------------------------

The Shares available for issuance under this Plan may be authorized and unissued
Shares or treasury Shares.

 

4.3 Annual Award Limits. Unless and until the Committee determines that an Award
to a Covered Employee shall not be designed to qualify as Performance-Based
Compensation, the following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”) shall apply to grants of such Awards under
this Plan:

 

  (a) Options: The maximum aggregate number of Shares subject to Options granted
in any one Plan Year to any one Participant shall be one hundred fifty thousand
(150,000).

 

  (b) SARs: The maximum number of Shares subject to Stock Appreciation Rights
granted in any one Plan Year to any one Participant shall be one hundred fifty
thousand (150,000).

 

  (c) Restricted Stock or Restricted Stock Units: The maximum aggregate grant
with respect to Awards of Restricted Stock or Restricted Stock Units in any one
Plan Year to any one Participant shall be seventy-five thousand (75,000).

 

  (d) Performance Units or Performance Shares: The maximum aggregate Award of
Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be seventy-five thousand (75,000) Shares if such Award is
payable in Shares, or equal to the value of seventy-five thousand (75,000)
Shares if such Award is payable in cash or property other than Shares,
determined as of the earlier of the vesting or the payout date, as applicable.

 

  (e) Cash-Based Awards: The maximum aggregate amount awarded or credited with
respect to Cash-Based Awards to any one Participant in any one Plan Year may not
exceed five million dollars ($5,000,000).

 

  (f) Other Stock-Based Awards. The maximum aggregate grant with respect to
Other Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any
one Participant shall be seventy-five thousand (75,000) Shares.

 

4.4 Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure,
number of outstanding Shares or distribution (other than normal cash dividends)
to shareholders of the Company, or any similar corporate event or transaction,
the Committee, in its sole discretion, in order to prevent dilution or
enlargement of Participants’ rights under this Plan, shall substitute or adjust,
as applicable, the number and kind of Shares that may be issued under this Plan
or under particular forms of Awards, the number and kind of Shares subject to
outstanding Awards, the Option Price or Grant Price applicable to outstanding
Awards, the Annual Award Limits, and other value determinations applicable to
outstanding Awards.

 

The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under this Plan to reflect or related to such changes or
distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.

 

Subject to the provisions of Article 18 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance or assumption of benefits
under this Plan in connection with any merger, consolidation, acquisition of
property or stock, or reorganization upon such terms and conditions as it may
deem appropriate (including, but not limited to,

 

A-9



--------------------------------------------------------------------------------

a conversion of equity awards into Awards under this Plan in a manner consistent
with paragraph 53 of FASB Interpretation No. 44), subject to compliance with the
rules under Code Sections 422 and 424, as and where applicable.

 

Article 5. Eligibility and Participation

 

5.1 Eligibility. Individuals eligible to participate in this Plan include all
Employees, Directors, and Third-Party Service Providers.

 

5.2 Actual Participation. Subject to the provisions of this Plan, the Committee
may, from time to time, select from all eligible individuals, those individuals
to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of, any and all terms permissible by law, and the amount of each Award.

 

Article 6. Stock Options

 

6.1 Grant of Options. Subject to the terms and provisions of this Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee, in its sole
discretion provided that ISOs may be granted only to eligible Employees of the
Company or of any parent or subsidiary corporation (as permitted under Code
Sections 422 and 424). However, an Employee who is employed by an Affiliate
and/or Subsidiary and is subject to Code Section 409A, may only be granted
Options to the extent the Affiliate and/or Subsidiary is part of the Company’s
consolidated group for United States federal tax purposes.

 

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of this
Plan. The Award Agreement also shall specify whether the Option is intended to
be an ISO or a NQSO.

 

6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price on the
date of grant must be at least equal to one hundred percent (100%) of the FMV of
the Shares as determined on the date of grant.

 

6.4 Term of Options. Each Option granted to a Participant shall expire at such
time as the Committee shall determine at the time of grant; provided, however,
no Option shall be exercisable later than the tenth (10th) anniversary date of
its grant. Notwithstanding the foregoing, for Nonqualified Stock Options granted
to Participants outside the United States, the Committee has the authority to
grant Nonqualified Stock Options that have a term greater than ten (10) years.

 

6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.

 

6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.

 

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate

 

A-10



--------------------------------------------------------------------------------

Fair Market Value at the time of exercise equal to the Option Price (provided
that except as otherwise determined by the Committee, the Shares that are
tendered must have been held by the Participant for at least six (6) months (or
such other period, if any, as the Committee may permit) prior to their tender to
satisfy the Option Price if acquired under this Plan or any other compensation
plan maintained by the Company or have been purchased on the open market); (c)
by a cashless (broker-assisted) exercise; (d) by a combination of (a), (b)
and/or (c); or (e) any other method approved or accepted by the Committee in its
sole discretion.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

 

6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

 

6.8 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.

 

6.9 Notification of Disqualifying Disposition. If any Participant shall make any
disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.

 

Article 7. Stock Appreciation Rights

 

7.1 Grant of SARs. Subject to the terms and conditions of this Plan,
Freestanding SARs may be granted to Participants at any time and from time to
time as shall be determined by the Committee. However, an Employee who is
employed by an Affiliate and/or Subsidiary and is subject to Code Section 409A
may only be granted SARs to the extent the Affiliate and/or Subsidiary is part
of the Company’s consolidated group for United States federal tax purposes.

 

Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.

 

The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement; provided, however, the
Grant Price on the date of grant must be at least equal to one hundred percent
(100%) of the FMV of the Shares as determined on the date of grant.

 

7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement that
shall specify the Grant Price, the term of the SAR, and such other provisions as
the Committee shall determine.

 

A-11



--------------------------------------------------------------------------------

7.3 Term of SAR. The term of an SAR granted under this Plan shall be determined
by the Committee, in its sole discretion, and except as determined otherwise by
the Committee and specified in the SAR Award Agreement, no SAR shall be
exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.

 

7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.

 

7.5 Settlement of SAR Amount. Upon the exercise of an SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:

 

  (a) The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by

 

  (b) The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.

 

7.6 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following
termination of the Participant’s employment with or provision of services to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.

 

7.7 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of an SAR granted pursuant to
this Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of an SAR for a specified period of time.

 

Article 8. Restricted Stock and Restricted Stock Units

 

8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.

 

8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.

 

8.3 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to this Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.

 

A-12



--------------------------------------------------------------------------------

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

 

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.

 

8.4 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:

 

The sale or transfer of Shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Keystone Automotive Industries,
Inc. 2005 Omnibus Incentive Plan, and in the associated Award Agreement. A copy
of this Plan and such Award Agreement may be obtained from Keystone Automotive
Industries, Inc.

 

8.5 Voting Rights. Unless otherwise determined by the Committee and set forth in
a Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.

 

8.6 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Restricted Stock and/or
Restricted Stock Units following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.

 

8.7 Section 83(b) Election. The Committee may provide in an Award Agreement that
the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code Section
83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company.

 

Article 9. Performance Units/Performance Shares

 

9.1 Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.

 

9.2 Value of Performance Units/Performance Shares. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant. The Committee shall set performance goals
in its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Units/Performance Shares that
will be paid out to the Participant.

 

A-13



--------------------------------------------------------------------------------

9.3 Earning of Performance Units/Performance Shares. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.

 

9.4 Form and Timing of Payment of Performance Units/Performance Shares. Payment
of earned Performance Units/Performance Shares shall be as determined by the
Committee and as evidenced in the Award Agreement. Subject to the terms of this
Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

 

9.5 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Performance Units and/or
Performance Shares following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
each Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to this Plan, and may reflect distinctions
based on the reasons for termination.

 

Article 10. Cash-Based Awards and Other Stock-Based Awards

 

10.1 Grant of Cash-Based Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.

 

10.2 Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

 

10.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may establish
performance goals in its discretion. If the Committee exercises its discretion
to establish performance goals, the number and/or value of Cash-Based Awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.

 

10.4 Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if any,
with respect to a Cash-Based Award or an Other Stock-Based Award shall be made
in accordance with the terms of the Award, in cash or Shares as the Committee
determines.

 

10.5 Termination of Employment. The Committee shall determine the extent to
which the Participant shall have the right to receive Cash-Based Awards or Other
Stock-Based Awards following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, such provisions

 

A-14



--------------------------------------------------------------------------------

may be included in an agreement entered into with each Participant, but need not
be uniform among all Awards of Cash-Based Awards or Other Stock-Based Awards
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination.

 

Article 11. Transferability of Awards

 

11.1 Transferability. Except as provided in Section 11.2 below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of
descent and distribution; no Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind; and any purported transfer in
violation hereof shall be null and void. The Committee may establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable or Shares deliverable in the event of, or following,
the Participant’s death, may be provided.

 

11.2 Committee Action. The Committee may, in its discretion, determine that
notwithstanding Section 11.1, any or all Awards (other than ISOs) shall be
transferable to and exercisable by such transferees, and subject to such terms
and conditions, as the Committee may deem appropriate; provided, however, no
Award may be transferred for value (as defined in the General Instructions to
Form S-8).

 

11.3 Domestic Relations Orders. Without limiting the generality of Section 11.1,
and notwithstanding Section 11.2, no domestic relations order purporting to
authorize a transfer of an Award shall be recognized as valid.

 

Article 12. Performance Measures

 

12.1 Performance Measures. The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

 

  (a) Net earnings or net income (before or after taxes);

 

  (b) Earnings per share;

 

  (c) Net sales or revenue growth;

 

  (d) Net operating profit;

 

  (e) Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

  (f) Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);

 

  (g) Earnings before or after taxes, interest, depreciation, and/or
amortization;

 

  (h) Gross or operating margins;

 

  (i) Productivity ratios;

 

  (j) Share price (including, but not limited to, growth measures and total
shareholder return);

 

  (k) Expense targets;

 

  (l) Margins;

 

  (m) Operating efficiency;

 

  (n) Market share;

 

  (o) Customer satisfaction;

 

A-15



--------------------------------------------------------------------------------

  (p) Working capital targets; and

 

  (q) Economic value added or EVA® (net operating profit after tax minus the sum
of capital multiplied by the cost of capital).

 

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12.

 

12.2 Evaluation of Performance. The Committee may provide in any such Award that
any evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period: (a) asset write-downs, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, (f) acquisitions or divestitures, and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

 

12.3 Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.

 

12.4 Committee Discretion. In the event that applicable tax and/or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.

 

Article 13. Nonemployee Director Awards

 

Nonemployee Directors may only be granted Awards under the Plan in accordance
with this Article 13 and which shall not be subject to management’s discretion.
From time to time, the Board shall set the amount(s) and type(s) of equity
awards that shall be granted to all Nonemployee Directors on a periodic,
nondiscriminatory basis pursuant to the Plan, as well as any additional
amount(s), if any, to be awarded, also on a periodic, nondiscriminatory basis,
based on each of the following: the number of committees of the Board on which a
Nonemployee Director serves, service of a Nonemployee Director as the chair of a
Committee of the Board, service of a Nonemployee Director as Chairman of the
Board, or the first selection or appointment of an individual to the Board as a
Nonemployee Director. Subject to the limits set forth in Section 4.1(d) and the
foregoing, the Board shall grant such Awards to Nonemployee Directors and any
Nonemployee Chairman of the Board, and grant New Nonemployee Director Awards, as
it shall from time to time determine.

 

A-16



--------------------------------------------------------------------------------

Article 14. Dividends and Dividend Equivalents

 

Any Participant selected by the Committee may be granted dividends or dividend
equivalents based on the dividends declared on Shares that are subject to any
Award, to be credited as of dividend payment dates, during the period between
the date the Award is granted and the date the Award is exercised, vests or
expires, as determined by the Committee. The dividends or dividend equivalents
may be subject to any limitations and/or restrictions determined by the
Committee. Such dividend equivalents shall be converted to cash or additional
Shares by such formula and at such time and subject to such limitations as may
be determined by the Committee.

 

Article 15. Beneficiary Designation

 

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid or exercised by the
Participant’s executor, administrator, or legal representative.

 

Article 16. Rights of Participants

 

16.1 Employment. Nothing in this Plan or an Award Agreement shall interfere with
or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries, to terminate any Participant’s employment or service on the Board
or to the Company at any time or for any reason not prohibited by law, nor
confer upon any Participant any right to continue his employment or service as a
Director or Third-Party Service Provider for any specified period of time.

 

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 18, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.

 

16.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

 

16.3 Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.

 

Article 17. Change of Control

 

17.1 Change of Control of the Company. Notwithstanding any other provision of
this Plan to the contrary, the provisions of this Article 17 shall apply in the
event of a Change of Control, unless otherwise determined by the Committee in
connection with the grant of an Award as reflected in the applicable Award
Agreement.

 

Upon a Change of Control, except to the extent that another Award meeting the
requirements of Section 17.2 (a “Replacement Award”) is provided to the
Participant to replace such Award (the “Replaced Award”), all then-outstanding
Options and Stock Appreciation Rights shall become fully vested and exercisable,
and all other then-outstanding Awards whose exercisability depends merely on the
satisfaction of a service obligation by a Participant to the Company,
Subsidiary, or Affiliate shall vest in full and be free of restrictions related
to the vesting of such Awards. The treatment of any other Awards shall be as
determined by the Committee in connection with the grant thereof, as reflected
in the applicable Award Agreement.

 

A-17



--------------------------------------------------------------------------------

Except to the extent that a Replacement Award is provided to the Participant,
the Committee may, in its sole discretion, (i) determine that any or all
outstanding Awards granted under the Plan, whether or not exercisable, will be
canceled and terminated and that in connection with such cancellation and
termination the holder of such Award may receive for each Share subject to such
Awards a cash payment (or the delivery of stock, other securities or a
combination of cash, stock and securities equivalent to such cash payment) equal
to the difference, if any, between the consideration received by shareholders of
the Company in respect of a Share in connection with such transaction and the
purchase price per Share, if any, under the Award multiplied by the number of
Shares subject to such Award; provided that if such product is zero or less or
to the extent that the Award is not then exercisable, the Awards will be
canceled and terminated without payment therefore or (ii) provide that the
period to exercise Options or Stock Appreciation Rights granted under the Plan
shall be extended (but not beyond the expiration of such Option or Stock
Appreciation Right).

 

17.2 Replacement Awards. An Award shall meet the conditions of this Section 17.2
(and hence qualify as a Replacement Award) if: (i) it has a value at least equal
to the value of the Replaced Award as determined by the Committee in its sole
discretion; (ii) it relates to publicly traded equity securities of the Company
or its successor in the Change of Control or another entity that is affiliated
with the Company or its successor following the Change of Control; and (iii) its
other terms and conditions are not less favorable to the Participant than the
terms and conditions of the Replaced Award (including the provisions that would
apply in the event of a subsequent Change of Control). Without limiting the
generality of the foregoing, the Replacement Award may take the form of a
continuation of the Replaced Award if the requirements of the preceding sentence
are satisfied. The determination of whether the conditions of this Section 17.2
are satisfied shall be made by the Committee, as constituted immediately before
the Change of Control, in its sole discretion.

 

17.3 Termination of Employment. Upon a termination of employment by the Company,
termination of employment for Good Reason by the Participant, or termination of
directorship of a Participant, occurring in connection with or during the period
of two (2) years after such Change of Control, other than for cause (as defined
in the Award Agreement or if, not defined in the Award Agreement, as determined
in the sole discretion of the Committee), (i) all Replacement Awards held by the
Participant shall become fully vested and (if applicable) exercisable and free
of restrictions, and (ii) all Options and Stock Appreciation Rights held by the
Participant immediately before the termination of employment or termination of
directorship that the Participant held as of the date of the Change of Control
or that constitute Replacement Awards shall remain exercisable for not less than
one (1) year following such termination or until the expiration of the stated
term of such Option or SAR, whichever period is shorter; provided, that if the
applicable Award Agreement provides for a longer period of exercisability, that
provision shall control.

 

Article 18. Amendment, Modification, Suspension, and Termination

 

18.1 Amendment, Modification, Suspension, and Termination. Subject to Section
18.3, the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate this Plan and any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.4, Options or SARs issued under
this Plan will not be repriced, replaced, or regranted through cancellation, or
by lowering the Option Price of a previously granted Option or the Grant Price
of a previously granted SAR, and no material amendment of this Plan shall be
made without shareholder approval if shareholder approval is required by law,
regulation, or stock exchange rule.

 

18.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.4
hereof) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan.

 

A-18



--------------------------------------------------------------------------------

18.3 Awards Previously Granted. Notwithstanding any other provision of this Plan
to the contrary (other than Section 18.4), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.

 

18.4 Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Board of Directors may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder.

 

Article 19. Withholding

 

19.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

 

19.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of performance goals related to
Performance Shares, or any other taxable event arising as a result of an Award
granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.

 

Article 20. Successors

 

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

Article 21. General Provisions

 

21.1 Forfeiture Events.

 

  (a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, its
Affiliates, and/or its Subsidiaries.

 

  (b)

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant

 

A-19



--------------------------------------------------------------------------------

 

shall reimburse the Company the amount of any payment in settlement of an Award
earned or accrued during the twelve- (12-) month period following the first
public issuance or filing with the United States Securities and Exchange
Commission (whichever just occurred) of the financial document embodying such
financial reporting requirement.

 

21.2 Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

 

21.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

21.4 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

21.5 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

21.6 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under this Plan prior to:

 

  (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

  (b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

 

21.7 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

21.8 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

 

21.9 Employees Based Outside of the United States. Notwithstanding any provision
of this Plan to the contrary, in order to comply with the laws in other
countries in which the Company, its Affiliates, and/or its Subsidiaries operate
or have Employees, Directors, or Third-Party Service Providers, the Committee,
in its sole discretion, shall have the power and authority to:

 

  (a) Determine which Affiliates and Subsidiaries shall be covered by this Plan;

 

  (b) Determine which Employees, Directors or Third-Party Service Providers
outside the United States are eligible to participate in this Plan;

 

  (c) Modify the terms and conditions of any Award granted to Employees,
Directors or Third-Party Service Providers outside the United States to comply
with applicable foreign laws;

 

  (d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 21.9 by the Committee shall be attached to this Plan document as
appendices; and

 

A-20



--------------------------------------------------------------------------------

  (e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

 

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

 

21.10 Uncertificated Shares. To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

 

21.11 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.

 

21.12 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

21.13 Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards, except pursuant to Covered Employee
annual incentive awards, may be included as “compensation” for purposes of
computing the benefits payable to any Participant under the Company’s or any
Subsidiary’s or Affiliate’s retirement plans (both qualified and nonqualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant’s benefit.

 

21.14 Deferred Compensation. No deferral of compensation (as defined under Code
Section 409A or guidance thereto) is intended under this Plan. Notwithstanding
this intent, if any Award would be considered deferred compensation as defined
under Code Section 409A and if this Plan fails to meet the requirements of Code
Section 409A with respect to such Award, then such Award shall be null and void.
However, the Committee may permit deferrals of compensation pursuant to the
terms of a Participant’s Award Agreement, a separate plan or a subplan which
meets the requirements of Code Section 409A and any related guidance.
Additionally, to the extent any Award is subject to Code Section 409A,
notwithstanding any provision herein to the contrary, the Plan does not permit
the acceleration of the time or schedule of any distribution related to such
Award, except as permitted by Code Section 409A, the regulations thereunder,
and/or the Secretary of the United States Treasury.

 

21.15 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

 

21.16 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (i) limit, impair, or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or a
Subsidiary or an Affiliate to take any action which such entity deems to be
necessary or appropriate.

 

A-21



--------------------------------------------------------------------------------

21.17 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of California, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under this Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
California, to resolve any and all issues that may arise out of or relate to
this Plan or any related Award Agreement.

 

21.18 Indemnification. Subject to requirements of California law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by the Participant in connection with or
resulting from any claim, action, suit, or proceeding to which the Participant
may be a party or in which the Participant may be involved by reason of any
action taken or failure to act under this Plan and against and from any and all
amounts paid by the Participant in settlement thereof, with the Company’s
approval, or paid by the Participant in satisfaction of any judgement in any
such action, suit, or proceeding against the Participant, provided the
Participant shall give the Company an opportunity, at its own expense, to handle
and defend the same before the Participant undertakes to handle and defend it on
the Participant’s own behalf, unless such loss, cost, liability, or expense is a
result of the Participant’s own willful misconduct or except as expressly
provided by statute.

 

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

A-22